Citation Nr: 0640302
Decision Date: 10/03/06	Archive Date: 01/18/07

DOCKET NO.  04-25 077	)	DATE OCT 03 2006
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the January 22, 1998 decision of the Board of Veterans' Appeals, which granted an effective date of May 23, 1967, but no earlier, for a grant of service connection for anxiety reaction.

2.  Whether there was clear and unmistakable error (CUE) in the January 22, 1998 decision of the Board of Veterans' Appeals, which denied a disability evaluation in excess of 50 percent for service-connected bilateral hearing loss.  



REPRESENTATION

Moving party represented by:  Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to September 1952, and from November 1952 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) on a motion by the veteran, who is the moving party.  A brief procedural review would be helpful to an understanding of the development of the veterans motion for revision.  

In January 1998, the Board issued a decision that granted an effective date of May 23, 1967, but no earlier, for a grant of service connection for anxiety reaction, and denied a disability evaluation in excess of a 50 percent rating for service-connected bilateral hearing loss.  In April 2003, the veteran filed a statement that was construed by the Department of Veterans Affairs (VA), San Juan, Puerto Rico, Regional Office (RO) as a claim that there was clear and unmistakable error (CUE) in the assignment of an effective date of May 23, 1967, but no earlier, for a grant of service connection for anxiety reaction, and in the denial of a disability evaluation in excess of 50 percent for service-connected bilateral hearing loss.  The RO denied the perceived claim in a March 2004 rating decision, and following the veterans notice of disagreement, issued a statement of the case in March 2004.  In July 2004, the veteran submitted a VA Form 9, substantive appeal, and the case was forwarded to the Board for appellate review.  

Upon preliminary review, the Board notes that the last time that the issues of the effective date for the grant of service connection for anxiety reaction and the disability rating for bilateral hearing loss were considered on the merits was in the January 22, 1998, Board decision described above.  The Board has determined that since the issues of CUE considered by the RO in March 2004 were based upon final decisions of the Board, the RO did not have jurisdiction to consider them in the first instance.  A challenge to a decision of the Board on the grounds of CUE can only be instituted though a motion for revision of a Board decision.  See 38 C.F.R. § 20.1404(a) (2005).  Consequently, the March 2004 rating decision and statement 
of the case issued by the RO have no legal effect.  On the other hand, the statements of the veteran dated in April 2003, August 2003, October 2003, February 2004, March 2004, and July 2004, can be accepted as a motion for revision of the Board's January 22, 1998, decision on the grounds of CUE.  38 C.F.R. § 20.1404(a).  The Board will proceed on that basis.  


FINDINGS OF FACT

1.  The January 22, 1998 decision of the Board, which granted an effective date of May 23, 1967, but no earlier, for a grant of service connection for anxiety reaction, was adequately supported by evidence then of record, and it is not shown that the applicable statutory and regulatory provisions existing at that time were ignored or incorrectly applied, or that the decision was undebatably erroneous.

2.  The January 22, 1998 decision of the Board, which denied a disability evaluation in excess of 50 percent for service-connected bilateral hearing loss, was adequately supported by evidence then of record, and it is not shown that the applicable statutory and regulatory provisions existing at that time were ignored or incorrectly applied, or that the decision was undebatably erroneous.


CONCLUSION OF LAW

1.  The January 22, 1998 decision of the Board, which granted an effective date of May 23, 1967, but no earlier, for a grant of service connection for anxiety reaction, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2005).

2.  The January 22, 1998 decision of the Board, which denied a disability evaluation in excess of 50 percent for service-connected bilateral hearing loss, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107, was enacted prior to the submission of the motion considered herein.  VA issued regulations to implement the VCAA, codified as amended at 38 C.F.R. 3.102, 3.156(a), 3.159 and 3.326(a).  In Livesay v. Principi, 15 Vet. App. 165 (en banc) (2001), however, the United States Court of Appeals for Veterans Claims (CAVC) held that the VCAA was not applicable to motions alleging CUE in decisions of the Board.  Accordingly, the Board finds that the VCAA is not applicable to this motion as a matter of law.

Clear and Unmistakable Error Analysis

Under 38 U.S.C.§ 7111, the Board has been granted the authority to revise a prior decision of the Board on the grounds of CUE.  A claim requesting review under this statute may be filed at any time after the underlying decision is made.  Pursuant to an opinion of the VA General Counsel, VAOPGCPREC 1-98, the Board's authority applies to any claim pending on or filed after the date of enactment of the statute, November 21, 1997.  See 38 C.F.R. § 20.1400.

The statute and implementing regulation provide that a decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes the error, the prior decision shall be reversed or revised.  A request for revision of a Board decision based on CUE may be instituted by the Board on its own motion or upon request of the claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).

The evidence to be reviewed for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See 38 C.F.R. § 20.1403(c).  Examples of situations that are not CUE are (1) Changed diagnosis.  A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision.  (2) Duty to assist.  The Secretary's failure to fulfill the duty to assist. (3)  Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  See 38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the CAVC has defined CUE as an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The CAVC has also held that a finding that there was such error "must be based on the record and the law that existed at the time of the prior . . . decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 (1992).  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

The mere misinterpretation of facts does not constitute clear and unmistakable error.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the error must be one which would have manifestly changed the outcome at the time that it was 
made.  See Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact or of law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds cannot differ, that the results would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

As indicated above, on January 22, 1998, the Board issued a decision in the appeal of a February 1997 RO decision, wherein the Board granted an effective date of May 23, 1967, but no earlier, for a grant of service connection for anxiety reaction, and denied a disability evaluation in excess of 50 percent for service-connected bilateral hearing loss.  In making that decision, the Board found that a claim for service connection for a mental disorder, in the form of an informal claim, was initially received by the RO on May 23, 1967.  The Board also found that the veterans bilateral hearing loss disability was manifested by an average pure tone threshold of 95 decibels in the right ear and 85 decibels in the left ear, at 1000, 2000, 3000, and 4000 hertz, and by speech recognition of 50 percent in the right ear and 58 percent in the left ear.  

As noted above, in April 2003, August 2003, October 2003, February 2004, March 2004, and July 2004, the moving party filed several statements that were initially adjudicated by the RO as claims of CUE, but which must now be accepted as a motion for revision of the Board's January 22, 1998, decision on the grounds of CUE.  38 C.F.R. § 20.1404(a).  The essence of the moving partys arguments are that his award of service connection should be retroactive to his separation from service in March 1954, because he had a nervous breakdown during service, and that his disability evaluation should be increased for his bilateral hearing loss because he was deaf much earlier than was recognized by VA.  

Review of the pertinent evidence of record in January 1998, set forth above, clearly shows that the moving party's assertions are not correct.  First, it is noted that the January 1998 Board decision considered whether an effective date earlier than May 23, 1967, including the date of the veterans separation from service could be 
granted.  The Board observed in that decision, however, that the veteran did not file a claim for a mental disorder in 1954.  With respect to the claim for an increased rating for bilateral hearing loss, the Board observes that the January 1998 decision was based upon the mechanical application of the moving partys auditory acuity levels to VAs Schedule for rating hearing disabilities, namely, 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100 through 6110 (1997).  

The moving party's claim that there was CUE in the Board's January 22, 1988, decision amounts to nothing more than a disagreement with the way the evidence of record was evaluated.  However, a disagreement as to how the facts were weighed or evaluated does not constitute CUE, under 38 C.F.R. § 20.1403(d), and, therefore, the Board now concludes that, in the decision of January 22, 1988, the Board did not commit any error of law or fact constituting CUE when it determined that an effective date no earlier than May 23, 1967, could be assigned for a grant of service connection for anxiety reaction, and denied a disability evaluation in excess of 50 percent for service-connected bilateral hearing loss.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403.

In conclusion, it is recognized that any party to a Board decision can make a motion to have the decision revised or reversed on the grounds of CUE.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400(a), 20.1401(b) (2005).  In order to prevail on such a motion, however, it must be established that there was an error in the Board's adjudication and that the error was such that, had it not been made, the outcome of the adjudication would have been manifestly different.  38 C.F.R. § 20.1403(c) (2005).  If it is not clear that a different result would have ensued, the error complained of cannot be "clear and unmistakable."  Id.  In this case, the moving party has not given any indication as to why the results of the January 22, 1998, Board decision would have been different but for the alleged errors.  Therefore, it must be concluded that the Board did not commit any error of law or fact constituting CUE in the decision of January 22, 1998.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403.


ORDER

The motion for revision of the Board's decision of January 22, 1998, which granted an effective date of May 23, 1967, but no earlier, for a grant of service connection for anxiety reaction, on the grounds of CUE, is denied.

The motion for revision of the Board's decision of January 22, 1998, which denied a disability evaluation in excess of 50 percent for service-connected bilateral hearing loss, on the grounds of CUE, is denied.



                       ____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans Appeals
 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision on your motion for the Board to review one or more of its final decisions for clear and unmistakable error (CUE). If you are satisfied with the outcome of this decision, you do not need to do anything. However, if you are not satisfied with this decision, you have the following options, which are listed in no particular order of importance: 

·	Appeal to the United States Court of Appeals for Veterans Claims (Court)
·	File with the Board a motion for reconsideration of this decision
·	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the same time if you wish. However, if you file a Notice of Appeal with the Court and motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court. If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court. As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court. You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to the Court is filed on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's website on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision.






 
VA FORM
MAR 2005(RS) 	 4597b  Page 1                                                                                                                                                       Continued	 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. See 38 C.F.R. 20.904. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested.  You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence submitted by or on behalf of the appellant. Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you. An accredited representative of a recognized service organization may represent you free of charge. VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA.  An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso. You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court. Upon request, the Court will provide you a state-by-state listing of persons admitted to practice before the Court who are available to represent appellants. This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations. An attorney can also charge you for representing you before the Court. VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan. For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 








 
VA FORM
MAR 2005(RS) 	 4597b   Page 2	 


